Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   ALLOWANCE                                              
1.                                     EXAMINER'S AMENDMENT 
    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Jinggao Li on 06/29/2021.

      The application has been amended as follows:
       - Replace claim 8 in its entirety with the following:
         -- 8. (Currently amended) A unitary air conditioning system with temperature and humidity coupled control, comprising: a fresh air inlet (27); a return air inlet (28); an air mixing mechanism (21); a front-end air guide mechanism (22); a first heat exchanger (13); a second heat exchanger (15); a back-end air guide mechanism (23); a four-way valve (12); a compressor (11); an air supply outlet (29); and an air exhaust outlet (30), wherein the fresh air inlet (27) and the return air inlet (28) are in communication with the air mixing mechanism (21); and the air mixing mechanism (21) is in communication with a first end of an air flow passage of the first heat exchanger (13) and a first end of an air flow passage of the second heat exchanger (15) through the front-end air guide mechanism (22); a second-end of the air flow passage of the first heat exchanger (13) when: the four-way valve (12) is not supplied with, a third upper inlet valve (51) and a fourth lower inlet valve (54) of the front- end air guide mechanism (22) are opened, a fourth upper inlet valve (52) and a third lower inlet valve (53) of the front-end air guide mechanism (22) are closed; a fifth upper inlet valve (61) and a sixth lower inlet valve (64) of the back-end air guide mechanism (23) are closed, and a sixth upper inlet valve (62) and a fifth lower inlet valve (63) of the back-end air guide mechanism (23) are opened; the first heat exchanger (13) is used as an evaporator, the second heat exchanger (15) is used as a condenser; and mixed air of an upper air mixing chamber (55) of the air mixing mechanism (21) enters the first end of the air flow passage of the first heat exchanger (13) through the third upper inlet valve (51) to be cooled and dehumidified to generate dry cold air; the dry cold air enters the air supply outlet (29) through the sixth upper inlet valve (62) of the back-end air guide mechanism (23) and is delivered indoors; and mixed air of the lower air mixing chamber (56) of the air mixing mechanism (21) enters the first end of the air flow passage of the second heat exchanger (15) through the fourth lower inlet valve (54) to take away heat and moisture released by the second heat exchanger (15), to generate wet hot air, and then the wet hot air enters the air exhaust outlet (30) through the fifth lower inlet valve (64), and is 

       The application has been amended as follows:
       - Replace claim 9 in its entirety with the following:
        -- 9. (Currently amended) The system according to claim 8, further comprising a refrigeration and dehumidification mode B, wherein the refrigeration and dehumidification mode B is when: the four-way valve (12) is supplied with electricity, the fourth upper inlet valve (52) and the third lower inlet valve (53) of the front-end air guide mechanism (22) are opened, the third upper inlet valve (51) and the fourth lower inlet valve (54) of the front-end air guide mechanism (22) are closed; a fifth upper inlet valve (61) and the fifth lower inlet valve (64) of the back-end air guide mechanism (23) are closed, and the fifth upper inlet valve (62) and the sixth lower inlet valve (64) of the back-end air guide mechanism (23) are opened; the first heat exchanger (13) is used as a condenser, the second heat exchanger (15) is used as an evaporator; and mixed air of the upper air mixing chamber (55) enters the first end of the air flow passage of the second heat exchanger (15) through the fourth upper inlet valve (52) to be cooled and dehumidified to generate dry cold air; the dry cold air enters the air supply outlet (29) through the fifth upper inlet valve (61) of the back-end air guide mechanism (23) and is delivered indoors; and mixed air of the lower air mixing chamber (56) enters the first end of the air flow passage of the first heat exchanger (13) through the third lower inlet valve (53) to take away heat and moisture released by the first heat exchanger (13), to generate wet hot air, and then the wet hot air enters the air exhaust 

     The application has been amended as follows:
       - Replace claim 11 in its entirety with the following:       
       -- 11. (Currently amended) A unitary air conditioning system with temperature and humidity coupled control, comprising: a fresh air inlet (27); a return air inlet (28); an air mixing mechanism (21); a front-end air guide mechanism (22); a first heat exchanger (13); a second heat exchanger (15); a back-end air guide mechanism (23); an air supply outlet (29); and an air exhaust outlet (30), wherein the fresh air inlet (27) and the return air inlet (28) are in communication with the air mixing mechanism (21); and the air mixing mechanism (21) is in communication with a first end of an air flow passage of the first heat exchanger (13) and a first end of an air flow passage of the second heat exchanger (15) through the front-end air guide mechanism (22); and a second-end of the air flow passage of the first heat exchanger (13) and a second end of the air flow passage of the second heat exchanger (15) are respectively in communication with the air supply outlet (29) and the air exhaust outlet (30) through the back-end air guide mechanism (23), the unitary air conditioning system with temperature and humidity coupled control further comprising: an induced draft fan (25); and an exhaust fan (26), wherein the induced draft fan (25) is disposed between the fresh air inlet (27) and the air mixing mechanism (21); and the exhaust fan (26) is disposed between the return air inlet (28) and the air mixing mechanism (21); and the induced draft fan (25) is used to induce fresh air to the air mixing mechanism (21) from the fresh air inlet (27); and the when: the four-way valve (12) is not supplied with electricity, the third upper inlet valve (51) and the fourth lower inlet valve (54) of the front-end air guide mechanism (22) are opened, the fourth upper inlet valve (52) and the third lower inlet valve (53) of the front-end air guide mechanism (22) are closed; the fifth upper inlet valve (61) and the sixth lower inlet valve (64) of the back-end air guide mechanism (23) are closed, and the sixth upper inlet valve (62) and the fifth lower inlet valve (64) of the back-end air guide mechanism (23) are opened; the first heat exchanger (13) is used as an evaporator, the second heat exchanger (15) is used as a condenser; and mixed air of the upper air mixing chamber (55) enters the first end of the air flow passage of the first heat exchanger (13) through the third upper inlet valve (51) to be cooled and dehumidified to generate dry cold air; the dry cold air enters the air supply outlet (29) through the sixth upper inlet valve (62) of the back-end air guide mechanism (23) and is delivered indoors; and mixed air of the lower air mixing chamber (56) enters the first end of the air flow passage of the second heat exchanger (15) through the fourth lower inlet valve (54) to take away heat and moisture released by the second heat exchanger (15), to generate wet hot air, and then the wet hot air enters the air exhaust outlet (30) through the fifth lower inlet valve (64), and is exhausted outdoors through the air exhaust outlet (30) after the compressor (11) is cooled. -- 

2.    Claims 2-16 are allowable while 1 is cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a mixed air of the lower air mixing chamber (56) enters the first end of the air flow passage of the first heat exchanger (13) through the third lower inlet valve (53) to take away heat and moisture released by the first heat exchanger (13), to generate wet hot air, and then the wet hot air enters the air exhaust outlet (30) through the sixth lower inlet valve (64), and is exhausted outdoors through the air exhaust outlet (30) after the compressor (11) is cooled. 

4.      Closest prior art: Yabu’429 (US 2006/0207429) discloses a unitary air conditioning system with temperature and humidity loosely-coupled control (3, humidity control device; Figs. 20-23), comprising: a fresh air inlet (115, an outdoor side suction opening); a return air inlet (113, an indoor side suction opening); an air mixing mechanism (i.e. a first partition plate 120 with four openings 123, 124, 125, 126 function as an air mixing mechanism); a front-end air guide mechanism (i.e. a second partition plate 130 with four openings 133, 134, 135, 136 function as a front-end air guide mechanism); a first heat exchanger (78,79); a second heat exchanger (72); a back-end air guide mechanism (i.e. a second partition plate 150 with four openings 153, 154, 155, 156 function as a back-end air guide mechanism); an air supply outlet (114, an air supply opening); and an air exhaust outlet (116, an air discharge opening), wherein the fresh air inlet (115) and the return air inlet (113) are in communication with the air mixing mechanism (120); and the air mixing mechanism (120) is in communication with .
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                        Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/M.T/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763